AMENDED ORDER

BRYAN, Chief Judge.
For the reasons stated from the bench, it is hereby ORDERED that:
1. The claims for violation of the Racketeer Influenced and Corrupt Organizations Act under the First and Second Claims for Relief are dismissed, the court finding that there is no enterprise alleged (1) which is an ongoing entity distinct from the defendants, (2) in which any defendant had a legal or beneficial ownership, (3) that any defendant had an ability to exercise direct or indirect influence over the policy and decision making process thereof, (4) in which any defendant acquired or maintained an interest through racketeering acts; or (5) in which any defendant conducted or participated in the conduct through a pattern of racketeering activity.
2. The claim for violations of the Truth in Lending Act under the Second Claim for Relief is dismissed, the court finding that the release fees at issue in this action are not charges imposed as an incident to or a condition of the extension of credit, nor is there any legal obligation on the part of the debtor to pay the release fees.
3. The claims of violations of the Real Estate Settlement Practices Act contained in the Second Claim for Relief are dismissed, the court finding that there is not only no splitting of charges as contemplated by 12 U.S.C. § 2607(b), but that the *872-876Real Estate Settlement Practices Act does not encompass the charging of excessive fees, or fees for services that are supposed to be but are not actually performed.
4. The breach of contract pendent claim asserted in the Second Claim for Relief is dismissed without prejudice.
5. This action is dismissed.